             Case 1:18-cv-01271-CRC Document 23 Filed 04/10/19 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

LISA GUFFEY and CHRISTINE SMITH,

                 Plaintiffs,

   v.
                                                      Case No. 1:18-cv-01271-CRC
JAMES C. DUFF, in his official capacity as
Director of the Administrative Office of the
United States Courts,

                 Defendant.


                    JOINT MOTION TO MODIFY SCHEDULING ORDER

        Pursuant to Fed. R. Civ. P. 16(b)(4) and LCvR 16.4(a), Plaintiffs Guffey and Smith and

Defendant Duff respectfully move the court to modify the March 4, 2019 Scheduling Order [ECF

No. 22] (“Scheduling Order”) entered by the Court. In support of this motion, the parties state as

follows:

        1.       On April 4, 2019, Defendant notified Plaintiffs that Defendant had decided not to

use expert testimony in this case and, accordingly, would not be making any Rule 26(a)(2)

disclosures.

        2.       As a result of Defendant’s decision not to use expert testimony, the parties have

agreed to dispense with discovery and proceed directly to briefing cross-motions for summary

judgment. See Scheduling Order ¶ 2.

        3.       The parties propose the following revised schedule for briefing:

        June 6, 2019:           Defendant’s motion for summary judgment (not to exceed 45 pages)

        July 25, 2019:          Plaintiffs’ combined opposition and cross-motion for summary
                                judgment (not to exceed 45 pages)




                                                –1–
         Case 1:18-cv-01271-CRC Document 23 Filed 04/10/19 Page 2 of 2



       August 29, 2019:      Defendant’s combined opposition to cross-motion and reply (not to
                             exceed 25 pages)

       October 3, 2019:      Plaintiffs’ reply (not to exceed 25 pages)

Each party reserves its right to seek an enlargement of the agreed page limitations above if

reasonably necessary. See LCvR 7(e).

       Good cause having been shown, the parties respectfully request that their joint motion to

modify the Scheduling Order be granted. A proposed order granting the parties’ joint motion

accompanies this motion.



 April 10, 2019                             Respectfully submitted,

                                            /s/ Scott Michelman (by permission)
                                            Scott Michelman (D.C. Bar No. 1006945)
                                            Arthur B. Spitzer (D.C. Bar No. 235960)
                                            American Civil Liberties Union Foundation
                                            of the District of Columbia
                                            915 15th Street NW, Second Floor
                                            Washington, DC 20005
                                            (202) 457-0800
                                            smichelman@acludc.org

                                            Counsel for Plaintiffs


                                            /s/ M. Andrew Zee
                                            M. Andrew Zee (California Bar No. 272510)
                                            Julie Straus Harris (DC Bar No. 1021928)
                                            Trial Attorneys
                                            United States Department of Justice
                                            Civil Division, Federal Programs Branch
                                            450 Golden Gate Avenue
                                            San Francisco, CA 94102
                                            (415) 436-6646
                                            m.andrew.zee@usdoj.gov

                                            Counsel for Defendant




                                             –2–
